DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Examiner acknowledges applicants’ reply dated June 23, 2022, including arguments.

Claims 1 – 20 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on June 23, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raichelgauz, et al., U.S. PG-Pub. No. 2014/0207778 (hereafter, “Raichelgauz”).

As to Claim 1, Raichelgauz discloses: a method for generating content based on matching mappings, the method comprising:
retrieving a first content structure comprising a first object with a first list of attributes and a first mapping including first attribute values corresponding to the first list of attributes (Fig. 7, S710 “Receive MMDE and request”, wherein a multimedia content data element is received. At [0025], the multimedia data elements (MMDEs) are described as multimedia objects (which read on the claimed “content structure”. At [0031], the MMDEs are partitioned into “patches” which consist of values, attributes, and other MMDE metadata (which read on the claimed “list of attributes” and the “mapping”);
searching a plurality of content structures for a matching content structure that comprises a second object with a second list of attributes and a second mapping including second attribute values corresponding to the second list of attributes, wherein the second mapping matches the first mapping ([0028], “The result is a compact representation of a concept that can now be easily compared against a MMDE to determine if the received MMDE matches a concept structure stored, for example in the DB 150, by the CG 140. This can be done, for example and without limitation, by providing a query to the DCC system 100 for finding a match between a concept structure and a MMDE.”);
generating a new content structure wherein the new content structure comprises the first object from the first content structure with the second mapping from the matching content structure ([0046], “The signatures of all the content-elements are matched to each other, and consequently generate the inter-match matrix. The described clustering process leads to a set of clusters.”); and
generating for output a new content segment based on the new content structure ([0066], “The output of S770 is at least one taxonomy related to received MMDEs and to one or more MMDEs represented by the clusters.”).

As to Claim 2, Raichelgauz discloses: wherein determining that the second mapping matches the first mapping comprises:
generating a first mapping fingerprint based on the first list of attributes and the first mapping ([0027], “Those patches that are of higher interest are then used by a signature generator (SG) 120 to generate signatures respective of the patch.”);
generating a second mapping fingerprint based on the second list of attributes and the second mapping, wherein the second mapping fingerprint matches the first mapping fingerprint ([0027], “Those patches that are of higher interest are then used by a signature generator (SG) 120 to generate signatures respective of the patch;” and [0046], “The signatures of all the content-elements are matched to each other, and consequently generate the inter-match matrix. The described clustering process leads to a set of clusters.”); and
comparing the first mapping fingerprint and the second mapping fingerprint ([0046], “The signatures of all the content-elements are matched to each other, and consequently generate the inter-match matrix. The described clustering process leads to a set of clusters.”).

As to Claim 3, Raichelgauz discloses: wherein generating the first mapping fingerprint comprises: providing, via control circuitry, a training dataset to train a neural network, wherein the training dataset comprises a set of mappings and respective action keywords ([0059], “… the creation of a concept structure seeds from a set of initial training set of MMDEs that are either input to system or saved in a central repository.”);
modifying the parameters of the training dataset based on a match between the output generated by the neural network when a particular mapping from the training dataset is inputted into the neural network and the action keyword of the inputted particular mapping ([0059], “In some cases a user of the DCC system 100 may request for a concept structure that has not existed in the system 100 and there is no initial training set to create the requested concept structure. According to the disclosed embodiments, such a concept structure is created through a representation of known concept structures (hereinafter "sub-concepts") existing in the DCC system 100 (hereinafter "sub-concepts"). The sub-concepts provide sparse representation of a (un-known) concept structure request to be created.”); and
using the trained neural network to generate an action keyword based on the first mapping being inputted ([0059], referring to the inclusion into the concept structure previously unknown MMDEs).

As to Claim 4, Raichelgauz discloses: wherein searching the plurality of content structures for the matching content structure comprises searching a database of content structures for a mapping associated with the generated action keyword ([0046], “The signatures of all the content-elements are matched to each other, and consequently generate the inter-match matrix.”).

As to Claim 5, Raichelgauz discloses: wherein searching the database of content structures for a mapping associated with the generated action keyword comprises searching for a mapping that generated the same generated action keyword when inputted into the trained neural network ([0027], “A clustering process (CP) 130 initiates a process of inter-matching of the signatures once it determines that there are a number of patches that are above a predefined threshold.”).

As to Claim 6, Raichelgauz discloses: wherein determining that the second mapping matches the first mapping comprises: generating a first mapping fingerprint by inputting the first mapping into a generative neural network ([0042], referring to the generation of a MMDE signature);
generating a second mapping fingerprint by inputting the second mapping into the generative neural network ([0042], referring to the generation of a MMDE signature); and
comparing the first mapping fingerprint and the second mapping fingerprint ([0033], “The independent Cores 3 generate a database of Robust Signatures and Signatures 4 for Target content-segments 5 and a database of Robust Signatures and Signatures 7 for Master content-segments 8. An exemplary and non-limiting process of signature generation for an audio component is shown in detail in FIG. 4. Referring back to FIG. 3, at the final step, Target Robust Signatures and/or Signatures are effectively matched, by a matching algorithm 9, to Master Robust Signatures and/or Signatures database to find all matches between the two databases.”).

As to Claim 7, Raichelgauz discloses: wherein determining that the second mapping matches the first mapping comprises: inputting the second mapping and the first mapping into a neural network that was trained to compare mappings using a training set comprising a plurality of known matching mappings ([0059], “… the creation of a concept structure seeds from a set of initial training set of MMDEs that are either input to system or saved in a central repository.”).

As to Claim 8, Raichelgauz discloses: wherein searching a plurality of content structures for a matching content structure further comprises: generating for display a graphical user interface comprising a visual representation of the second mapping fingerprint; and receiving a selection from the graphical user interface of the visual representation of the second mapping fingerprint ([0046], “A connection graph between the multimedia data elements of a cluster may be stored. The graph can then be used to assist a user searching for data to move along the graph in the search of a desired multimedia data element.”).

As to Claim 9, Raichelgauz discloses: wherein generating for display the visual representation of the second mapping fingerprint comprises generating a visual representation of the second object with the second list of attributes and the second mapping including the second attribute values ([0046], “A connection graph between the multimedia data elements of a cluster may be stored. The graph can then be used to assist a user searching for data to move along the graph in the search of a desired multimedia data element.”).

As to Claim 10, Raichelgauz discloses: wherein each of the plurality of objects comprises a plurality of attributes and wherein one attribute of the plurality of attributes is a vectorized representation of the object ([0035], “… the K patches are injected in parallel to all L computational Cores 3 to generate K response vectors 22. The vectors 22 are fed into the SG 120 to produce a Signatures and Robust Signatures 4.”).

As to Claim 11, Raichelgauz discloses: a system for generating content based on matching mappings, comprising: control circuitry (Fig. 1, item 130) configured to:
retrieve a first content structure comprising a first object with a first list of attributes and a first mapping including first attribute values corresponding to the first list of attributes (Fig. 7, S710 “Receive MMDE and request”, wherein a multimedia content data element is received. At [0025], the multimedia data elements (MMDEs) are described as multimedia objects (which read on the claimed “content structure”. At [0031], the MMDEs are partitioned into “patches” which consist of values, attributes, and other MMDE metadata (which read on the claimed “list of attributes” and the “mapping”);
search a plurality of content structures for a matching content structure that comprises a second object with a second list of attributes and a second mapping including second attribute values corresponding to the second list of attributes, wherein the second mapping matches the first mapping ([0028], “The result is a compact representation of a concept that can now be easily compared against a MMDE to determine if the received MMDE matches a concept structure stored, for example in the DB 150, by the CG 140. This can be done, for example and without limitation, by providing a query to the DCC system 100 for finding a match between a concept structure and a MMDE.”);
generate a new content structure wherein the new content structure comprises the first object from the first content structure with the second mapping from the matching content structure ([0046], “The signatures of all the content-elements are matched to each other, and consequently generate the inter-match matrix. The described clustering process leads to a set of clusters.”); and
generate for output a new content segment based on the new content structure ([0066], “The output of S770 is at least one taxonomy related to received MMDEs and to one or more MMDEs represented by the clusters.”).

As to Claim 12, Raichelgauz discloses: determining that the second mapping matches the first mapping by: generating a first mapping fingerprint based on the first list of attributes and the first mapping ([0027], “Those patches that are of higher interest are then used by a signature generator (SG) 120 to generate signatures respective of the patch.”);
generating a second mapping fingerprint based on the second list of attributes and the second mapping, wherein the second mapping fingerprint matches the first mapping fingerprint ([0027], “Those patches that are of higher interest are then used by a signature generator (SG) 120 to generate signatures respective of the patch;” and [0046], “The signatures of all the content-elements are matched to each other, and consequently generate the inter-match matrix. The described clustering process leads to a set of clusters.”); and
comparing the first mapping fingerprint and the second mapping fingerprint ([0046], “The signatures of all the content-elements are matched to each other, and consequently generate the inter-match matrix. The described clustering process leads to a set of clusters.”).

As to Claim 13, Raichelgauz discloses: generate the first mapping fingerprint by: providing, via control circuitry, a training dataset to train a neural network, wherein the training dataset comprises a set of mappings and respective action keywords ([0059], “… the creation of a concept structure seeds from a set of initial training set of MMDEs that are either input to system or saved in a central repository.”);
modifying the parameters of the training dataset based on a match between the output generated by the neural network when a particular mapping from the training dataset is inputted into the neural network and the action keyword of the inputted particular mapping ([0059], “In some cases a user of the DCC system 100 may request for a concept structure that has not existed in the system 100 and there is no initial training set to create the requested concept structure. According to the disclosed embodiments, such a concept structure is created through a representation of known concept structures (hereinafter "sub-concepts") existing in the DCC system 100 (hereinafter "sub-concepts"). The sub-concepts provide sparse representation of a (un-known) concept structure request to be created.”); and
using the trained neural network to generate an action keyword based on the first mapping being inputted ([0059], referring to the inclusion into the concept structure previously unknown MMDEs).

As to Claim 14, Raichelgauz discloses: search the plurality of content structures for the matching content structure by searching a database of content structures for a mapping associated with the generated action keyword ([0046], “The signatures of all the content-elements are matched to each other, and consequently generate the inter-match matrix.”).

As to Claim 15, Raichelgauz discloses: search the database of content structures for a mapping associated with the generated action keyword comprises searching for a mapping that generated the same generated action keyword when inputted into the trained neural network ([0027], “A clustering process (CP) 130 initiates a process of inter-matching of the signatures once it determines that there are a number of patches that are above a predefined threshold.”).

As to Claim 16, Raichelgauz discloses: determining that the second mapping matches the first mapping by: generating a first mapping fingerprint by inputting the first mapping into a generative neural network ([0042], referring to the generation of a MMDE signature);
generating a second mapping fingerprint by inputting the second mapping into the generative neural network ([0042], referring to the generation of a MMDE signature); and
comparing the first mapping fingerprint and the second mapping fingerprint ([0033], “The independent Cores 3 generate a database of Robust Signatures and Signatures 4 for Target content-segments 5 and a database of Robust Signatures and Signatures 7 for Master content-segments 8. An exemplary and non-limiting process of signature generation for an audio component is shown in detail in FIG. 4. Referring back to FIG. 3, at the final step, Target Robust Signatures and/or Signatures are effectively matched, by a matching algorithm 9, to Master Robust Signatures and/or Signatures database to find all matches between the two databases.”).

As to Claim 17, Raichelgauz discloses: determining that the second mapping matches the first mapping by: inputting the second mapping and the first mapping into a neural network that was trained to compare mappings using a training set comprising a plurality of known matching mappings ([0059], “… the creation of a concept structure seeds from a set of initial training set of MMDEs that are either input to system or saved in a central repository.”).

As to Claim 18, Raichelgauz discloses: search for a plurality of content structures for a matching content structure further comprises: generating for display a graphical user interface comprising a visual representation of the second mapping fingerprint; and receiving a selection from the graphical user interface of the visual representation of the second mapping fingerprint ([0046], “A connection graph between the multimedia data elements of a cluster may be stored. The graph can then be used to assist a user searching for data to move along the graph in the search of a desired multimedia data element.”).

As to Claim 19, Raichelgauz discloses: generate for display the visual representation of the second mapping fingerprint by generating a visual representation of the second object with the second list of attributes and the second mapping including the second attribute values ([0046], “A connection graph between the multimedia data elements of a cluster may be stored. The graph can then be used to assist a user searching for data to move along the graph in the search of a desired multimedia data element.”).

As to Claim 20, Raichelgauz discloses: wherein each of the plurality of objects comprises a plurality of attributes and wherein one attribute of the plurality of attributes is a vectorized representation of the object ([0035], “… the K patches are injected in parallel to all L computational Cores 3 to generate K response vectors 22. The vectors 22 are fed into the SG 120 to produce a Signatures and Robust Signatures 4.”).

Response to Arguments
Applicant's arguments filed June 23, 2022, have been fully considered but they are not persuasive. Accordingly, THIS ACTION IS MADE FINAL.

	Applicants argue that “Raichelgauz does not generate a new content segments based on the generated data…” Examiner respectfully disagrees. As can be seen in the detailed rejection of claim 1, the reference discloses the last two limitations of the claim at [0046] and [0066]. Applicants arguments are supported by a non-limiting example: the generation of a content segment of Tom Hanks swinging a baseball bat like Alex Rodriguez; however, the particular language recited by the claims, given its broadest reasonable interpretation, includes the subject matter disclosed by Raichelgauz in the cited paragraphs. At [0066], the output of the prior art is disclosed as “at least one taxonomy related to received MMDEs [multimedia data elements] and to one or more MMDEs represented by the clusters.” This disclosure appropriately anticipates the requirement of the claims that the system generates for output a new content segment based on the new content structure.

	For these reasons, the rejection of claims 1 – 20 as being anticipated by Raichelgauz is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167  

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167